Applicants amendments to the claims are sufficient to overcome all previous 112 rejections and the 103 rejection over Johnson et al. in view of Coyne et al. However the rejection of Johnson et al. in view of Coyne et al. and Chen et al. is now applied to all of claims 14, 17, and 28
Claims 14, 17, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US PG-PUB 2008/0145899) in view of Coyne et al. (Reference 2 of applicants IDS of 6/13/19) and Chen et al. (Reference 3 of applicants IDS of 6/13/19).  The rejection is explained in the Non-final Office Action. 
Applicants argue that Johnson teach microorganisms for producing oligosaccharides that synthesize lactose intracellularly and that are cultivated in the presence of glucose, but they are not cultivated in the presence of lactose.  However, this is not persuasive as while Johnson et al. do disclose such microorganism they also methods of producing oligosaccharides using lactose as an acceptor saccharide that is provided in the external media and taken up by the cells [0106] and [0270].
Applicants argue that Johnson et al. to not specify an fucosyltransferases suitable for production of a fucosyllactose.  Helicobacter fucosyltransferases and a skilled artisan would understand to select a fucosylttransferase which can utilize the desired acceptor substrate.
Applicants argue the Johnson et al. do not teach or suggest inactivating at least one gene encoding a fucose-1-phosphate aldolase, a fucose isomerase, or a fucose kinase in a production of a fucosyltrasnferse.  This is not persuasive as while Johnson alone does not teach this Johnson et al. combined with Chen et al. does.  The rejection was made under 103 and thus every element need not be present in a single reference.  Johnson et al. suggest inactivating genes which divert the use of nucleotide sugars or their precursors from production of the desired oligosaccharide to production of other products [0257]-[0264].  Furthermore, paragraph [0257] explicitly teach the example of enhancing production of sialylated oligosaccharides by inactivating genes encoding enzymes which break down sialic acid in the host cell.  As such a skilled artisan would readily understand that production of fucosylated oligosaccharides could be enhanced by inactivating genes which encode enzymes which break down fucose in the host cell.  As such it would have been obvious to one of ordinary skill in the art to inactivate a catabolic pathway for fucose in the cells.  The disclosure of E. coli were known to those of skill in the art and thus it would have been obvious to one to select any of these fucose catabolic genes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652